Citation Nr: 1041569	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the award 
of Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, beyond December 16, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 
1988.  The appellant is the Veteran's spouse.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.  

In an April 2009 decision, the Board denied this appeal.  The 
appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In May 2010 the Veterans Court granted 
a joint motion of the appellant and the Secretary of Veterans' 
Affairs (the Parties), vacated the April 2009 decision, and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  


FINDINGS OF FACT

1.  The appellant is the spouse of a veteran who has a total 
disability, permanent in nature, due to service connected 
disability. 

2.  In a November 1996 rating decision, the RO granted the 
Veteran a total and permanent disability rating, from July 20, 
1995; the Veteran was notified of this determination on November 
27, 1996.  

3.  The RO made a determination that the appellant was eligible 
for DEA in October 2005.  

4.  In October 2006, the appellant requested an extension of her 
assigned delimiting date.

5.  The appellant was prevented from initiating, or completing, a 
chosen program of education within the period of Chapter 35 DEA 
eligibility because of her own mental disability.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting date 
for receipt of educational benefits pursuant to the Survivors' 
and Dependents' Educational Assistance Program under Chapter 35, 
Title 38, United States Code have been met.  38 U.S.C.A. §§ 
3501(a)(1)(D), 3512(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
21.3021(a)(3)(i), 21.3046(a)(2)(iii), (c) (2010), 21.3047 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's eligibility for DEA benefits derives from her 
status as a spouse of a veteran who has a total disability 
permanent in nature resulting from service connected disability..  
38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i)

Where the permanent total rating is effective after November 30, 
1968, or the notification to the veteran of the rating is after 
that date and for spouses for whom VA made a final determination 
of eligibility after October 27, 1986, the beginning date of 
eligibility shall be either the effective date of the rating, or 
the date of notification, or any date between those two dates as 
chosen by the eligible spouse and may not be changed once a 
spouse has chosen such date.  38 U.S.C.A. § 3512(b)(1)(A),(B) 
(West 2002 & Supp. 2010); 38 C.F.R. § 21.3046(a)(2) (2010).  

In a November 1996 rating decision, the RO determined that the 
Veteran had a total disability permanent in nature resulting from 
service connected disability, from July 20, 1995.  Notice of that 
decision was mailed to the Veteran November 27, 1996.  

In an October 20, 2005 letter addressed to the appellant, the RO 
requested that she choose a beginning date of eligibility.  Of 
record is a writing dated in September 2006 and dated stamped in 
October 2006, in which the appellant requested an extension of 
her educational benefits and stated that her benefits will run 
out at the end of that year.  

From these documents, and the fact that the date most 
advantageous to the appellant in the instant case is the later 
date, the Board concludes that the beginning date of eligibility 
is November 27, 1996.  

The next question then is the ending date of the eligibility 
period.  Resolving this question requires an explanation of the 
case Ozer v. Principi, 14 Vet. App. 257 (2001) and its ultimate 
effect on statutory and regulatory changes.  In Ozer the Veterans 
Court examined the VA regulation, 38 C.F.R. § 21.3046, which 
implemented 38 U.S.C.A. § 3512.  The Veterans Court determined 
that the version of 38 C.F.R. §  21.3046(c) in place at the time 
imposed a 10 year limitation on the provision of DEA that was not 
authorized by § 3512 or any other statutory provision in the 
relevant title.  Under the version of § 3512 in effect at that 
time, the 10 year period would not begin to run until the death 
of the Veteran from whom eligibility derived.  

By enactment of Public Law 107-103, effective December 27, 2001; 
Congress amended 38 U.S.C.A. § 3512.  That amendment provided, in 
pertinent part, as follows:

Except as provided in subparagraph (B), a 
person made eligible by subparagraph (B) or 
(D) of section 3501(a)(1) of this title may 
be afforded educational assistance under 
this chapter during the 10-year period 
beginning on the date (as determined by the 
Secretary) the person becomes an eligible 
person within the meaning of section 
3501(a)(1)(B), 3501(a)(1)(D)(i), or 
3501(a)(1)(D)(ii) of this title.

Section B of § 3512 provides that the eligible person could, 
subject to the Secretary's approval, elect a later beginning date 
for the 10-year period, with the choice of a date between the 
date the person became eligible and the date on which the 
Secretary notifies the Veteran from whom eligibility is derived 
that he veteran has a service-connected total disability 
permanent in nature.  38 U.S.C.A. § 3512(b)(1)(A) (West 2002 & 
Supp. 2010).  

The spouse in the instant case became an eligible person under 
38 U.S.C.A. § 3501(a)(1)(D)(i), and, therefore, falls in this 
category.  

Section 108 (c)(4) of Public Law 107-103 provides in pertinent 
part that the amendments

shall apply with respect to any 
determination (whether administrative or 
judicial) of eligibility of a spouse . . . 
for educational assistance under chapter 35 
of title 38, United States Code, made on or 
after the date of the enactment of this 
Act, whether pursuant to an original claim 
for assistance or pursuant to reopen or 
readjudicate a claim for such assistance."

The current version of 38 C.F.R. § 21.3046, effective January 15, 
2008,  implements the statutory change, including Section 
108(c)(4) of Public Law 107-103 as follows:

(i)  If on or after December 27, 2001, VA 
makes a determination of eligibility for a 
spouse, the period of eligibility cannot 
exceed 10 years.  The eligibility period 
can be extended only as provided in 
paragraph (c)(3) of this section and § 
21.3047.  

(ii)  If before December 27, 2001, VA made 
a determination of eligibility for a 
spouse, the eligibility period has no 
ending date unless the spouse changes his 
or her program of education.  If on or 
after December 27, 2001, the spouse changes 
his or her program of education, the 
eligibility period cannot exceed 10 years.  
The beginning date of the eligibility 
period is determined as provided in 
paragraph (a) of this section.  The 10-year 
eligibility period can be extended only as 
provided  in paragraph (c)(3) of this 
section and § 21.3047.  

38 C.F.R. § 21.3046(c)(1)(ii).  

This change was made in response to the change in regulation and 
the Ozer case.  VA explained "Under section 108 of Public Law 
107-103, spouses whose eligibility determinations were made 
before December 27, 2001, are subject to this 10 year eligibility 
period if they are required to reapply for benefits, resulting in 
a determination on or after December 27, 2001.  (Spouses are 
required to reapply for DEA benefits when they change their 
educational objective.)  We are amending the rules to conform to 
these provisions of Public Law 107-103.  73 FR 2421, 2422 
(Federal Register, January 15, 2008).  

In this case, there is no indication that the appellant filed a 
claim for DEA benefits prior to December 27, 2001.  Her first 
application was dated in August 2005 and received by VA that same 
month.  Hence, VA first made a determination of eligibility for 
the appellant after December 27, 2001.  The period of eligibility 
thus ended November 27, 2006.  

The record shows that in July 2006 the ending, or "delimiting" 
date was changed to December 16, 2006 because that was the end of 
the term in which she was enrolled in her college educational 
program.  

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies for 
the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from . . . willful misconduct;" (3) provides VA with any 
requested evidence tending to show that he or she was prevented 
from initiating or completing the program because of a physical 
or mental disability that did not result from the willful 
misconduct of the eligible spouse; and (4) is otherwise eligible 
for payment of educational assistance for the training pursuant 
to Chapter 35. 38 C.F.R. § 21.3047; see also 38 U.S.C.A. § 3512 
(b)(2).  It must be "clearly established" by medical evidence 
that such program of education was medically infeasible.  38 
C.F.R. § 21.3047(a)(2)(i).  Application for an extension must be 
made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest. 38 
U.S.C.A. § 3512(b)(2).  

On October 10, 2006, VA received a writing from the appellant in 
which she requested an extension of her educational benefits.  
She reported that her mother had cancer and that she had to take 
her mother to weekly medical appointments.  She also stated that 
her mother's cancer was now in remission and she had time to go 
to school. 

Of record is a letter sent to the appellant on October 26, 2006 
in which the RO acknowledged receipt of a request for an 
extension of her eligibility period for using her DEA program 
benefits.  This letter informs her that if she is applying for an 
extension because disability kept her from training the request 
must be received by the later of either December 16, 2007 or one 
year from the date she became able to being or continue training 
following recuperation from the disability.  The RO requested 
that the appellant provide requested specified evidence or 
information.  

On February 2007, the appellant submitted evidence, including 
medical statements regarding the condition of not the appellant, 
but rather of her mother who had cancer.  She also stated that 
she was filing a notice of disagreement with "your decision for 
the extension of my chapter 35 educational benefits."  

In April 2007, the RO sent a statement of the case (SOC) to the 
appellant.  In that document the RO indicated that it had 
received a request for an extension of time from on October 10, 
2006 and sent a development letter on October 26, 2006.  There is 
no indication that any decision was issued prior to the SOC.  

In April 2007, VA received a completed VA FORM 9 indicating that 
the appellant wanted to continue her appeal.  The RO subsequently 
issued a document titled as a supplemental statement of the case 
in September 2007. 

The procedural process from receipt of a claim to the Board 
adjudicating an appeal is that, at sometime after receipt of the 
claim the RO issues a decision, the appellant files a notice of 
disagreement with the decision, the RO issues a statement of the 
case, and the appellant then files a VA FORM 9, or its 
equivalent, perfecting the appeal to the Board.  See 38 U.S.C.A. 
§ 7105.  

In this case the procedure was somewhat different.  Regardless, 
the variously titled documents include the April 5, 2007 
"statement of the case" which is in effect a decision, the 
April 23, 2007 Form 9 which is in effect a notice of 
disagreement, and the September 2007 "supplemental statement of 
the case" which is in effect a statement of the case.  A timely 
filed VA form 9 is not a jurisdictional requirement.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009).  The Board thus has 
jurisdiction to decide the appeal.  

In a statement received in February 2007, the appellant stated 
that she had to take care of her mother who had cancer, that her 
mother was referred to a Dr. "S" in March 2003 for her cancer 
and that she had to take her mother to doctor appointments 
because her mother was too ill to drive.  She stated that it was 
not until she was sure that her mother's cancer was in remission 
that she was able to restart school.  

Also of record is a letter dated in March 2007 signed by 
"J.M.O.," MD.  Dr. J.M.O stated that the appellant was unable 
to attend school between August 2003 and October 2005 secondary 
to depression.  

In a statement received by VA in July 2007, the appellant 
asserted that she was suffering from depression from August 2003 
to October 2005 and that her depression rendered her unable to 
focus on her training and that she had a hard time focusing on 
her job during that time.  She also indicated that she was 
employed from August 1999 to December 2005.  Included in that 
document is a statement signed by Dr. J.M.O, who provided that 
the appellant had major depression and had been prescribed the 
drug Effexor.  The physician stated that the appellant became 
disabled from August 1, 2003 to October 31, 2005.  Dr. J.M.O. 
also stated that the appellant had struggled with depression for 
20 years, a statement which only provides evidence that makes it 
difficult to determine this claim.

Some of the evidence is against granting the appeal.  In that 
regard, the appellant explicitly stated that she could not attend 
school because of the time constraints imposed on her by her 
obligation to her mother to take her to medical appointments.  
Her obligation to her mother, without more, does not satisfy the 
criteria that the appellant was prevented from completing or 
initiating a program because of mental or physical disability.  
In effect, the appellant's own statements provide highly 
probative evidence against this claim.

More evidence which weighs against the appeal is the fact that 
the appellant worked 30 hours per week in a labor type job during 
this period.  This fact is some evidence against a finding of 
that she was unable to complete or begin a program due to 
physical or mental disability.  

On the other hand, Dr. J.M.O.'s statements are evidence favorable 
to a grant of the extension because those statements are evidence 
that the appellant's mental disability prevented her from 
completing or initiating a program.  

After reviewing the evidence, the Board finds that Dr. J.M.O.'s 
statements establish that a program of education was medically 
infeasible during the time frame that Dr. J.M.O. specified.  
Hence, the appeal is granted.  In this regard, it is important to 
note that it would be extremely difficult for a VA examiner to 
confirm the opinion of Dr. J.M.O. to the point that further 
development of this issue will most likely not provide greater 
clarity regarding this issue. 

The record contains insufficient evidence for the Board to 
determine the commencing date of the extended period of 
eligibility or the length of the extended period of eligibility.  
See 38 C.F.R. § 21.3047(b),(c).  These determinations must 
therefore be made in the first instance by the RO.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  
ORDER

The appeal is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


